United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-2440
                                   ___________

Gary L. Smith,                       *
                                     *
           Appellant,                *
                                     * Appeal from the United States
      v.                             * District Court for the
                                     * Eastern District of Missouri.
Molly Lancaster; Oprah Winfrey;      *
Harpo Productions, Inc.,             * [UNPUBLISHED]
                                     *
           Appellees.                *
                                ___________

                             Submitted: June 23, 2006
                                Filed: June 28, 2006
                                 ___________

Before ARNOLD, BYE, and SMITH, Circuit Judges.
                            ___________

PER CURIAM.

       Gary Lee Smith appeals the district court’s1 orders dismissing Molly Lancaster
and granting summary judgment in favor of Oprah Winfrey and Harpo Productions
in his defamation and copyright-infringement action. After de novo review, see
Kasper v. Federated Mut. Ins. Co., 425 F.3d 496, 502 (8th Cir. 2005) (summary
judgment); Moore v. Sims, 200 F.3d 1170, 1171 (8th Cir. 2000) (per curiam)



      1
        The Honorable Rodney W. Sippel, United States District Judge for the Eastern
District of Missouri.
(dismissal), we conclude the dismissal and grant of summary judgment were proper.
Accordingly, we affirm. See 8th Cir. R. 47B.
                       ______________________________




                                       -2-